OPINION — AG — SECT. 5 OF SENATE BILL NO. 382, DOES NOT AUTHORIZE A TRANSFER OF ANY PART OF UNENCUMBERED BALANCE OF THE $325,000 ITEM OF APPROPRIATION FOR THE STATE BOARD OF PUBLIC AFFAIRS CONTAINED IN SECT. 1 OF SAID ACT WHERE FEDERAL PARTICIPATION IN THE COST OF THE PROJECT OR PROJECTS TO BE FINANCED WITH THE MONEY SO TRANSFERRED IS NOT INVOLVED. SINCE FEDERAL PARTICIPATION IS NOT INVOLVED IN YOUR QUESTION WE DO NOT HEREIN CONSIDER TO PASS UPON QUES. 5 CITE: 62 O.S.H. 41.10, 62 O.S.H. 41.12, ARTICLE X, SECTION 31 (JAMES C. HARKIN)